Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is

made and entered into this 1st day of April, 2016, between Peter A. Converse
(“Contractor,”) and United Bank (“United”).

WHEREAS, Contractor has considerable experience in the banking industry; and

WHEREAS, United wishes to retain the expertise of Contractor and Contractor
wishes to perform the services described herein for United and its subsidiaries
and affiliates, as the case may be, pursuant to the terms and conditions hereof;

WHEREAS, United and the Contractor acknowledge and agree that no employment
relationship exists between United and the Contractor for the work performed
under this Agreement. United and the Contractor acknowledge and agree that the
Contractor is an independent contractor for all purposes related to this
Agreement; and

WHEREAS, parties wish to waive and modify certain provisions of their Severance
Agreement and Release entered into on March 31, 2014 (“Converse Severance
Agreement and Release”), and their 2014 Independent Contractor Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants made in
this Agreement, the parties agree as follows:

1.          Services. During the period from the date this Agreement is made and
entered into, to the date which is one year from and after the date on which
Contractor first begins performing services under this Agreement, and for
possible additional one year renewal periods thereafter, unless earlier
terminated pursuant to paragraph 5 below, Contractor shall provide business
development services, as well as consulting and advisory services to United and
its subsidiaries and affiliates, to the extent Contractor and United deem
appropriate, but for no more than one day per week or the hourly equivalent
thereof and in no event to exceed 8 hours per week.

 

76



--------------------------------------------------------------------------------

2.          Compensation. For services rendered by Contractor hereunder,
Contractor shall be compensated by United as follows: for each one year period
during which this Agreement remains in effect, prior to termination pursuant to
paragraph 5 below, Contractor shall be paid the sum of One Hundred and Twenty
Thousand Dollars ($120,000.00) with such $120,000.00 sum to be paid in equal
semi-monthly installments.

3.          Business Expenses. Contractor shall retain the sole responsibility
for his own business-related expenses, provided, however, that United shall
afford Contractor access to reasonable office space, office supplies and
secretarial assistance and shall reimburse Contractor for any reasonable
business expenses incurred in the performance of services for United hereunder,
but only if such business expense is in fact incurred by Contractor prior to any
termination of this Agreement pursuant to paragraph 5. The reimbursement of an
eligible business expense, if any, shall be made by United in accordance with
United’s regular reimbursement procedures but, in no event, later than the last
day of Contractor’s taxable year during which the expense was incurred or, if
later, the fifteenth day of the third month after such expense was incurred, and
Contractor is required to request reimbursement and substantiate any such
expense no later than ten days prior to the last date on which United is
required to provide reimbursement for such expense hereunder. The amount of
business expenses, if any, eligible for reimbursement during Contractor’s
taxable year shall not affect the expenses eligible for reimbursement, if any,
in any other taxable year. The right to reimbursement, if any, under this
Agreement is not subject to liquidation or exchange for another benefit.

4.          Duties of Independent Contractor. Contractor agrees to provide
business development services, as well as consulting and advisory services
respecting financial and banking matters that are needed by United, within the
limits set forth in paragraph 1, and Contractor agrees to provide his services
in the most efficient, comprehensive and professional manner possible.

5.          Termination of Agreement. This Agreement may be terminated at any
time, with or without cause, by either party by thirty (30) days prior written
notification. In addition, this Agreement shall terminate immediately upon the
death of Contractor. Upon termination, Contractor shall be entitled to receive
compensation, as provided in paragraph 2, only to the date of termination, which
compensation shall be paid at the time and in the manner provided in paragraph
2.

6.          Independent Contractor Status. It is understood that Contractor is
an independent contractor, and is not an employee, agent, partner, affiliate or
representative of United, and shall not hold himself out to the public as an
employee, agent, partner, affiliate or representative of United. As such, United
is not responsible for providing insurance coverage including, but not limited
to, the types of coverage listed

 

77



--------------------------------------------------------------------------------

below in this paragraph 6, and if Contractor so determines, in his sole
discretion, that any such coverage or other types of coverage is needed, then
Contractor is responsible, where necessary, to secure, at his sole cost,
professional and general liability insurance, workers’ compensation insurance,
disability benefits insurance, and any other insurance as may be required by law
or by this Agreement.

7.          Tax Duties and Responsibilities. Contractor is solely responsible
for the payment of all required taxes, whether federal, state or local in
nature, including, but not limited to, payroll taxes, income taxes, social
security taxes, federal unemployment compensation taxes, and any other fees,
charges, licenses, or other payments required by law. United agrees to provide
all information needed by Contractor to fulfill his tax obligations on a timely
basis.

8.          Business of Independent Contractor. Contractor may engage in any
business that he may choose, and is not required to devote all his energies
exclusively for the benefit of United.

9.          Supervision. Contractor shall not be subject to the provisions of
any personnel handbook or the rules and regulations applicable to employees of
United because Contractor shall fulfill his responsibilities independent of, and
without supervisory control by United, provided, however, that (i) Contractor’s
fulfillment of his obligations under this Agreement shall be reviewed
periodically by the Chief Executive Officer or other officer of United and (ii)
Contractor shall abide by and observe all rules relating to safety and security
and all anti-discrimination and anti-harassment policies of United, whether now
in existence or hereafter adopted.

10.        Confidential Information. Contractor acknowledges that United may
disclose certain confidential information to the Contractor during the term of
this Agreement to enable him to perform his duties hereunder. Contractor hereby
covenants and agrees that he will not, without the prior written consent of
United, during the term of this Agreement or at any time thereafter, disclose or
permit to be disclosed to any third party by any method whatsoever any of the
confidential information of United or any subsidiary or affiliate thereof. For
purposes of this Agreement, “confidential information” shall include, but not be
limited to, any and all records, notes, memoranda, data, ideas, processes,
methods, techniques, systems, formulas, patents, models, devices, programs,
computer software, writings, research, personnel information, customer
information, United’s financial information, plans, or any other information of
whatever nature in the possession or control of United or any of its
subsidiaries or affiliates which has not been published or disclosed to the
general public, or which gives United an opportunity to obtain an advantage over
competitors who do not know of or

 

78



--------------------------------------------------------------------------------

use it. Contractor further agrees that if this Agreement is terminated for any
reason, he will leave with United and will not take originals or copies of any
and all records, papers, programs, computer software and documents and all
matter of whatever nature which bears secret or confidential information of
United.

The foregoing paragraph shall not be applicable if and to the extent Contractor
is required to testify in a judicial or regulatory proceeding pursuant to an
order of a judge or administrative law judge issued after Contractor and his
legal counsel urge that the aforementioned confidentiality be preserved.

The foregoing covenants will not prohibit Contractor from disclosing
confidential or other information to employees of United or any third parties to
the extent that such disclosure is necessary to the performance of his duties
under this Agreement.

11.        Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Contractor:

  

Peter A. Converse

  

    4050 Lorcom Lane

  

    Arlington, VA 22207

If to United:

  

United Bank

  

    Attn.: James J. Consagra, Jr.

  

    2071 Chain Bridge Road, Suite 600

  

    Vienna, VA 22182

12.        Separation from Service. In the event of a termination of this
Agreement pursuant to paragraph 5, regardless of whether or not Contractor may
continue thereafter to serve as a member of the Board of Directors of United or
any affiliate, or to otherwise provide any services as an independent contractor
for United or any affiliate, and regardless of whether or not Contractor shall
thereby meet or fail to meet the definition of “Separation from Service” with
regard to United or any affiliate, due to any such continued service as an
independent contractor other than under this Agreement, this Agreement shall
nevertheless terminate and in no event shall Contractor be entitled to any
compensation under this Agreement for any period from or after such date of
termination of this Agreement. “Separation from Service” means the good faith,
complete expiration and termination of Contractor’s service, hereunder or
otherwise as an independent contractor for United or any affiliate, including
but not limited to as a member of the Board of Directors or otherwise, as the
case may be, for any reason. In addition, the term “Separation from Service”
shall be interpreted under this Plan in a

 

79



--------------------------------------------------------------------------------

manner consistent with the requirements of Code Section 409A which are
incorporated herein by reference, but in all events, regardless of whether or
not, upon termination of this Agreement under paragraph 5, Contractor has
“Separated from Service” as a member of the Board of Directors of United or any
affiliate, or otherwise as an independent contractor for United or any affiliate
other than under this Agreement, no compensation shall be due under this
Agreement for any period from and after termination of this Agreement under
paragraph 5 of this Agreement.

13.        Assignment. Neither party shall sell, assign or transfer this
Agreement without the prior written consent of the other party.

14.        Governing Law. This Agreement shall be subject to and governed by the
laws of the Commonwealth of Virginia.

15.        Severability. If any provision of this Agreement, or any portion of
any provision hereof, is held to be invalid, illegal or unenforceable, all other
provisions shall remain in force and effect as if such invalid, illegal or
unenforceable provision or portion thereof had not been included herein. If any
provision or portion of any provision of this Agreement is so broad as to be
unenforceable, such provision or a portion thereof shall be interpreted to be
only so broad as is enforceable.

16.        Waiver of Breach. No requirement of this Agreement may be waived
except by a written document signed by the party adversely affected. A waiver of
a breach of any provision of the Agreement by any party shall not be construed
as a waiver of subsequent breaches of that provision.

17.        Modification. No change, modification or waiver of any term of this
Agreement shall be valid unless it is in writing and signed by both parties.

18.        Interpretation. Words importing the masculine, feminine or neutral
gender shall include any other gender and shall, where applicable, include
firms, corporations and other legal entities.

 

80



--------------------------------------------------------------------------------

19.        Modification of Prior Agreements. In consideration of the mutual
promises and covenants made in this Agreement, the parties agree to the
following modifications of previous agreements between them:

19.1    Modification of Converse Severance Agreement and Release. The parties
agree that the first clause of Section 2(d)(i) of the Converse Severance
Agreement and Release, which currently reads “for thirty-six (36) months from
and after the Termination Date,” shall be stricken and replaced with the
following first clause: “for twenty-four (24) months from and after the
Termination Date”; and

19.2    Modification of 2014 Independent Contractor Agreement. The parties
further agree to terminate the 2014 Independent Contractor Agreement between
them.

20.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the independent contractor relationship between
the parties, and supersedes all prior agreements or understandings between the
parties; provided, however, that

(1) the covenants respecting confidentiality, non-competition and non-piracy of
the Employment Agreement, which terminated by resignation of Peter A. Converse
at the end of the day on March 31, 2014, shall remain in effect and shall not be
superseded by this Agreement; and (2) that the Converse Severance Agreement and
Release, as modified by Section 19.1 above, shall remain in effect and shall not
be superseded by this Agreement.

21.        Headings.  The headings are inserted for convenience only and shall
be considered when interpreting any of the provisions or terms hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  

/s/ Peter A. Converse

    

Contractor

    

UNITED BANK

    

By: /s/ James J. Consagra, Jr.

    

James J. Consagra, Jr.

    

Its:

  

Chief Executive Officer

 

 

81